Per curiam, delivered by Lewis, C. J.
The conduct of captain Barry was certainly not authorized by the requeft of Mr. Murphy. He acted, however, with the beit intentions ; and his meafures, appear to me, rather to have leffened than to have incrcafed the rifques. The acquittal of the one veffel was probably owing to them, for, their papers, ihewing the property to be Daniih, muit have infured the condemnation of both. I can fee no reafon, therefore, why the underwriters ihould not be held to their refponfibility, and am of opinion the verdicts are neither againit law nor evidence.